I concur in the conclusions set forth in Judge Younger's opinion and in the judgment. My concurrence, however, is not based on any of the facts set forth therein with reference to any proceedings or specific findings against the appellee in or before the Bureau of Unemployment Compensation in or about the year 1960. The only reference to such proceedings or findings, either in the pleadings or in the bill of exceptions, constituting the record before the Common Pleas Court and thus before this court, is a vague reference in the bill of exceptions to an "adverse finding against him by the administrator" from which defendant "failed to perfect his appeal to the Common Pleas Court of Franklin County," and similarly indefinite questions and answers in the examination of defendant. There is nothing in our record as to the date of any adverse findings in that area of time, the date of notification of Matteo of such findings, or of the character of the findings; and, more specifically, there is nothing in our record showing any finding "prior to July, 1960" that "Matteo was an employer subject to the act."
Such matter, extraneous to the record, has been gleaned from an examination of the briefs on appeal, particularly the appellant's brief. I dispute the propriety of the inclusion of such "facts" in the statement of facts on this appeal on questions of law, for I do not wish my conclusions to be, or appear to be, based on facts extraneous to the record on which the case was tried. In other words, I wish to reserve any conclusions which I might have as to the effect of a previous finding of amenability to the Act to a situation where the fact of such previous finding appears affirmatively in the trial record.
YOUNGER, P. J., and GUERNSEY, J., of the Third Appellate District, and GRAY, J., of the Fourth Appellate District, sitting by designation in the Seventh Appellate District. *Page 102